EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Van C. Earnest, on June 29, 2022.  The application has been amended as follows. 

Please replace claim 14 with the following amended version:

14. (Currently amended) A system for selectively emphasizing displayed waveforms, the system comprising:
a plurality of channels for receiving a plurality of signals and producing a corresponding plurality of waveforms, respectively;
a processor for processing the plurality of waveforms;
a display communicating with the processor for presenting a graphical user interface (GUI), wherein the GUI provides a plurality of graphical elements corresponding to the plurality of channels, a waveform emphasis graphical element for enabling a waveform emphasis feature, a time graphical element, and a plurality of display format graphical elements corresponding to a plurality of available display formats;
an interface communicating with the processor for receiving commands from a user responsive to the GUI; and
a memory communicating with the processor, the memory storing instructions that, when executed by the processor, cause the processor to:
receive through the plurality of graphical elements corresponding to the plurality of channels a selection of a plurality of select channels from the plurality of channels to be viewed on the display;
receive through the time graphical element an indication of a cycle time;
receive through the plurality of display format graphical elements a selection of a select display format from the plurality of available display formats in which a plurality of waveforms from the plurality of select channels are displayable on the display; and
when the waveform emphasis feature is enabled, display on the display the plurality of waveforms of the corresponding plurality of select channels in the select display format by sequentially emphasizing each waveform of the plurality of waveforms as a viewable waveform for the cycle time, while de-emphasizing each remaining waveform of the plurality of waveforms in relation to the viewable waveform for the cycle time,
wherein the plurality of available display formats comprise at least an overlay waveforms display format in which the plurality of waveforms are shown simultaneously in a single window on a same grid and at least one individual display format in which the plurality of waveforms are displayed simultaneously with corresponding separate grids.




Reasons for Allowance
Claims 1-4, 6-8, 10-12, 14-17 and 21-23 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 14, systems and methods for emphasizing particular signal traces or waveforms on a display are known in the art.  Particularly, like claimed, the prior art teaches displaying a plurality of traces (i.e. of an eye diagram), respectively produced by a plurality of channels, by sequentially emphasizing (e.g. highlighting) each trace of the plurality of traces for a cycle time, while de-emphasizing each remaining trace of the plurality of traces in relation to the emphasized trace for the cycle time (see U.S. Patent Application Publication No. 2003/0193525 to Nygaard, Jr.).  The same prior art teaches that emphasizing of the individual traces is applied in response to user selection of a graphical element (akin to the claimed “waveform emphasis graphical element”), demonstrates that the traces are presented in a display format in which the plurality of traces are shown simultaneously in a single window on a same grid (and thus is akin to the claimed “overlay waveforms display format”), and suggests that the cycle time can be adjusted by a user.  Moreover, the prior art also teaches presenting a graphical user interface on a test instrument through which a user can select a plurality of channels to be viewed on the device and through which the user can select a display format in which a plurality of waveforms respectively produced by the plurality of selected channels are displayed (see U.S. Patent No. 8,624,580 to Reich et al.).  The same prior art particularly demonstrates displaying the plurality of waveforms in a display format (akin to the claimed “individual display format”) in which the plurality of waveforms are displayed simultaneously in a single window on corresponding separate grids, respectively.  In addition, the prior art also teaches presenting a plurality of waveforms in a display format in which the plurality of waveforms are divided into groups of an arbitrary number of waveforms, wherein the one or more waveforms of each group are concurrently displayed on a common grid, and wherein the plurality of waveforms are sequentially emphasized by displaying each group one-by-one (see Japanese Patent Publication No. JP 3635149 B2 to Mizuno Atsushi).  The prior art, however, does not teach or suggest the combination of features required by claims 1 and 14.  That is, the prior art does not teach or suggest, in conjunction with the other features required by claims 1 and 14, providing a plurality of display format graphical elements corresponding to a plurality of available display formats, including an overlay waveforms display format and at least one individual display format, whereby a user can select a display format in which a plurality of waveforms respectively produced by a plurality of select channels – the select channels being selected via a plurality of graphical elements corresponding to a plurality of available channels – are displayable on the display of a test system, and wherein when a waveform emphasis feature is enabled, the plurality of waveforms from the select channels are displayed in the selected display format by sequentially emphasizing each waveform for a user-selected cycle time while de-emphasizing each remaining waveform of the plurality of waveforms for the cycle time.
Claims 2-4, 6-8, 10-12, 21 and 22 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-4, 6-8, 10-12, 21 and 22 are allowed for the above reasons by which claim 1 is allowed.  Similarly, claims 15-17 and 23 depend from claim 14 and thereby include all of the limitations of claim 14, and are therefore allowed for the above reasons by which claim 14 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
6/29/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173